 

Case 1:19-cv-01157-SHR-EB Document 1 Filed 07/03/19 Page 1 of 14

FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT:

__-IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

M_ Sodshdua Qudely 4O4T%

 

 

 

 

_ (Name of Plaintiff) (Inmate Number)
OCP Sor War &s Wace\stnuca U& r7it
(Address) | ne :
Qo OD q
(Name of Piaintiff) (IamateNumber) 9: \ | eV ( D7
. 4 (Case Number)
(Address) ,

(Each named party must be-numbered,
and ail names must be printed or typed) ©

- V8. CIVIL COMPLAINT

 

MSEicec Tim beowe

 

 

 

(2_OF Fre ef. Clack | SCRANOON
8 Seacaant Cron es | D
(Names ofDefendants) ~~ | ves JUL 08 2019
(s) offices ROWE (S)-OFHcer ANAMERS Lt rea YT ———
(Each named party must be numbered, "s ; DEPUTY CLERK

and all names must be printed or typed)

TO BE FILED UNDER: JS _ 42. U.S.C. § 1983 = STATE OFFICIALS
____ 28 U.S.C. § 1331 - FEDERAL OFFICIALS
I. PREVIOUS LAWSUITS |

A. If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
number including year, as well as the name of the judicial officer to whom it was assigned:

NIK

 

 

 

 
 

Case 1:19-cv-01157-SHR-EB Document1 Filed 07/03/19 Page 2 of 14

I. EXHAUSTION OF ADMINISTRATIVE REMEDIES

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action. .

A. Is there a prisoner grievance procedure available at your present institution? S Yes No

B. Have you fully exhausted your available administrative remedies regarding each of your present
claims? SL Yes No

C. If your answer to “B” is Yes:
l, What steps did you take? _\_ WTO xe. On" QSNENAN Ce DNS

ney never fesgonded y. we, a

2. What was the result? Nata “Conan 2. Winnie

\eadss me %e yon ny, Qo @NOKEe Was _DESTRONESN,

 

D. If your answer to “B” is No, explain why not:

 

Ul. DEFENDANTS
(1) Name of first defendant: OVC icec AA mr Scoma

Employed as Gosvec onal ofFices at Doge. a Covi, 8 CABO
Mailing address:
(2) Name of second defendant: Dae C at cl\nlk
Employed asCoce EE Wana Oty wee at Douomin Cognrn Person
Mailing address: : . _ oY
(3) Name of third defendant: Se QOtaon ns Creag
Employed as Co cceckp aa OPE Ke ec. at Donon Lana, g s RSTSINN

Mailing address:
(List any additional defendants, their employment and addresses on extra sheets if necessary)

Iv. STATEMENT OF CLAIM

(State here as briefly as possible the facts of your case. “Describe how each defendant is involved, including
dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three

extra sheets if necessary.)
1. Wx, Kaas MONENS ener. Rava: WOKS WWrora Ved ya dine,
5 . \

Wenrksoned OF Sic ers “On ARRAY CR ee Ss WOsncay,

.

OOS Miucno\sonco\, QOYUSLS-. Forced was coarred
J . fh

 
 

   

Case 1:19-cv-01157-SHR-EB Document1 Filed 07/03/19 Page 3 of 14

ww acaer ko Broa Toys SQL acase SQA e .

2. Rscyen ands wasoed QU Samm eats of excesseg,
\focces owas Sy EQed MQon OAR SON Son VT, We. oa
. OFF vcers wire Ww AS 4 WO WarivEy are. oad

Qe QTONO KES 7

3. Au set f ec Decnoloaicoho oe ekrvo\oou:
- TS J Jj
CR SUN EO Ge Oro : OCC Geos.“ cats Soe. Doudera - Couns,
aderson,  SSaars ric Oy. cond Wodicr ONAN | AKT ACHES

Done, Foc! Atovetinc - oye AS OCT BOK BO

RELIEF

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes. ) ,

1. TA OUR) ESM G, Soc Fimoacvod | COMO L ASANO
Foe ay ISOS OWS! IQEC NSN’ coX\. SyFt EEWAG, ;
Riso foc, Stne’ QCok QUA Dousvcar XOvs & 7

VAROCES -

—_—

Xen O Sng oars Swe OCG cecs ‘vwanawed
HE SaggeOs ended DOLLA Gs ey, Evomn oe re

Vas ASA oA COTS -

 

LOA ASM, AA ONE nS NONE Sa aN io ‘oe
SNACNES VQ an Woe OCP +o aveNne ds Tori e.

Neen es F coon Suifecag Mag Fake SZ ane

 
 

Case 1:19-cv-01157-SHR-EB Document1 Filed 07/03/19 Page 4 of 14

 

I declare under penalty of perjury that the foregoing
is true and correct.

And now this.dg day of June 2049 ,

YA Ddoop

(Signature of Plaintiff)

 

 
 

FD hE et ih fed we runin SS mandir, oa

a pet fay TON PTH angle at

“

Case 1:19-Cv-01157-SHR-EB : Décméht 1 Filed 07/03/19 a 5 of 14 Ay

(

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

nila

om DAUPHIN*COUNTY’PRISON ( VEO
L INCIDENT REPORT
eg, . PART | - INCIDENT REPORT
r 1. NAME OF INMATE 2. NMR 3. DATE OF INCIDENT 4. TIME
; _ 4
‘ * v 3 Dow boo!
Ne . torr, tat * } . } 4 . dif ts 4
5. PLACE OF INCIDENT 6. ASSIGNMENT 7. HOUSING
bs? ow te Cores
8. INCIDENT. 9. CODE
— wu! : ta 4
10. DESCRIPTION OF INCIDENT
i ft. ‘ wits ‘if ’
f ‘ :
' % ri ry \ 7 wow ff i. 2 > F :
~ * : et 1/4 iy Nu . bs rs , ! a t Rowe! “ vs t i
o 4 oe ~- . aww ) s.' f 4 . f ’
‘ a
11. SIGNATURE OF REPORTING OFFICER 12. NAME AND TITLE (PRINTED)

ffir z €.0,

 

(' es tut

ee DELIVERED TO ABOVE INMATE BY

14. DATE INCIDENT
’ belle DELIVERED

coemees Mier ta pg
vata ee et Pee: ey

A

15. TIME INCIDENT
REPORT DELIVERED

 

 

 

PART II - ACTION TAKEN “

 

ad

Pn K

tt not

16. COMMENTS _OF- INNATE TO OFFICER REGARDING ABOVE INCIDENT

spl

> nut 065 bite b

 

Naf ta ret | mut tieka’ aut biteh”

 

 

 

an

 

OT ISTHE FINDING: ("X" APPLICABLE BOX)’

by YOU COMMITTED THE
PROHIBITED ACT AS CHARGED

jd YOU COMMITTED THE FOLLOWING PROHIBITED ACT:

) YOU DID NOT
COMMIT A PROHIBITED

 

TON er.

18. FINDINGS ARE. BASED ON THE FOLLOWING INFORMATION

a tt tC.

 

{ I

Laan

1 Of Arnel
4 c, |

 

™

 

19-ACTION TAKEN

. ’
we

side

> AO LT

 

'

|

 

 

 

 

 

 

 

20, DATE OF ACTION Way ,
. . — 1 { . ; ( a / Co}
ft ne owe ot Vem ~
MEMBER CHAIRPERSON ,

i

MEMBER

Pepe ET ek tae 1) ft wen

 

 

DCP-8 -

 
 

 

aN pine. ae! iv, ore eet en La ce cially Portree sgelene neat er ed mtn, own bet Aa NG CN ee

“Case 1:19-cv-01157-SHR-EB Document1 Filed 07/03/19 Page 6 of 1a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ae
~ y DAUPHIN COUNTY PRISON
Na INCIDENT REPORT | .
_ 4 ‘ . PART! - INCIDENT REPORT .
1. NAME OF INMATE 2. NUMBER, 3. DATE OF INCIDENT 4. TIME
- ” wt \ .
eal by, Jusbve IOV IE Uff 14 7226
“6. PLACE OF NOOENT - 6. ASSIGNMENT: 7, HOUSING
Thy OM yacotenced | PEL | Seq
NCIDENT , = §. CODE
° C He 2.<m yl rot Pa rep oe .
m pata 5 Te Allie bebe . cr etus3d ~ 1
10. DESCRIPTION OF INCIDENT -
. | fy an ne ee ee of Jud
o ee ee ee af Pa eek feed op, fe chive nian coe Tat at tte
\ h a7 af un L, re ha. ale 1 ’ f, a Aa mt f d. ‘ f raf ; b iow boca aie rf ee The _
‘ 7 7 — —
vy I | . ‘ . 7 . t .
: <a”
—
11, SIGNATURE OF REPORTING OFFICER a 12, NAME AND TITLE (PRINTED)
Sh — _ Sat C hey
13. INCIDENT.REPORT DEEIVERED.LO-ABOVE INMATE BY - * | 14. DATE INCIDENT T 15. TIME INCIDENT
a“ 6 . REPORT DELIVERED REPORT DELIVERED
ee AEN a deme Sh Sa heeeae ee meet sien fe Lh fod. A /S.-- atbghees we ABB Ge vee on fo .

 

 

PART II “ACTION TAKEN? #4‘.
16. COMMENTS OF INMATE TO OFFICER REGARDING ABOVE INCIDENT

om ot ved. dhagch . ‘ , vos '

=e

 

 

 

wie oo . 1s

 

 

 

17. IT 1S THE-EINDING: ("X" APPLICABLE BOX)
t oy
135 . ;
YOU COMMITTED THE LJ YOU COMMITTED THE FOLLOWING PROHIBITED ACT: LJ YOU DID NOT

PROHIBITED ACT AS CHARGED : - COMMIT A PROHIBITED
18. FINDINGS ARE BASED ON THE FOLLOWING INFORMATION

to yt cl ip td Ud Lesher cl Wnts
A S

 

 

 

f gf

 

19. RETION TAKEN _ _ ° : — . _ : oo ~

7 MOuilbht 1S te Pit. a So _

‘. Po, a4 4 ,
ae Gi - LT .

 

 

 

20. DATE OF ACTION ft / /

 

 

 

 

 

 

wo Co. ee
MEMBER CHAIRPERSON "MEMBER

 

DCP-8

 
 

Fel Teed Nace erate FA age Nt be gon ols) SURES D = NNT orgy E er edt raat TEE, PI I EAT A ye IN ge He Hy

Case 1:19-cv-01157-SHR-EB Document 1 Filed 07/03/19 Page 7 of 14 / 2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oa ‘
~~ \ _ DAUPHIN COUNTY PRISON - a
‘ ° INCIDENT REPORT ‘
PART | - INCIDENT REPORT : }
i). NAME OF INMATE - 7 2. NUMBER - 3. DATE OF INCIDENT — | 4. TIME
oo fiw ' : *
f JA yo } Toe (. wile , Ago 7€ . tify fia . a 22g
5. PLACE OF INCIDENT 6. ASSIGNMENT * 7, HOUSING
rl = LAG, dered cle] [$+ an
8, INCIDENT : : 9. CODE ~™
. “te { Coe t . c iy f- / .
{ tbs . my “ah hd bela wiof ; £ fi ade 3 2
10. DESCRIPTION OF QUENT : 7
‘A rs 7 \ ; . ~ f ‘ : 1 '
ba Fhe “ Lage . L i¢ a wf ¥, c Bont cy ; Ve cf, “a | af ia, / ad.
La" 4 1, eit gee h La P }. f f .
a
ar
11. SIGNATURE OF REPORTING OFFICER . - , 12. NAME AND TITLE (PRINTED)
yf ae : . , . . 4 4 Cs .
13. NGIDERT REPORT DELIVERED. TOREGVE INMATE BY 14, DATE oT de TIME INCIDENT
oC a a " ; fpr DELIVERED REPORT DELIVERED
+ =“ & “4 wets ee Worsrmerc ge oar eta eo sae teh 4 of nf. 19 Mac tae ste opt BG.
as ° . PART II - ACTION TAKEN

 

16. COMMENTS OF INMATE TO OFFICER REGARDING ABOVE INCIDENT
“ Va!
TP toll Abe ed il
A Never Fouoit with COs Hey Come in my Cait, end heel Mme
uP |

 

 

 

 

 

17. ITIS THE FINDING: ("X" APPLICABLE BOX)

wae on

Lb YOU COMMITTED THE LJ , YOU COMMITTED THE FOLLOWING PROHIBITED ACT: a YOU DID NOT
PROHIBITED ACT AS CHARGED ‘ ~ COMMIT A PROHIBITED
18. FINDINGS ARE BASED ON THE FOLLOWING INFORMATION

boyd Ch Armed W WON, pacity Chart)
4 ro } ZL

 

 

 

19. ACTION TAKEN ae j ~T —\
Scath Wt Adult (Redan Prom CTF
cane Po \ | L} id q _/

: __ Zz

20, DATE OF ACTION f See .,

CL Bow”

 

 

 

 

 

 

 

 

 

 

(rtd fim TE Ee
“i” > MEMBER.» CHAIRPERSON 7 “MEMBER !
ae -DCP-8

 
Case 1:19-cv-01157-SHR-EB Document 1 Filed 07/03/19 Page 8 of 14 ~ Z@

 

T Joshua Dudiel e 90978 Was Pencarized on the dere, of He 1-19 with excessive force”
ANd wad en Crewe and UNSUs| Punisiament L also Suffeted rental and
PHyg ica Chuse in the hands of te following officers Tim Brown,
officer Clark, Seataany Craig, officer Rowe , officer” Hemmer,

 

On tre date of APC 1, Gol? T JoSnuA Deatley opt into Pnusical altercation on
Crbicck in whi T wes fronsfetred to Pl-l Geil on And Swift. once in my cell T

WAS Waiting, dey feceive ma ProPer} Such aS lerc woAK cand hugeing

 

 

Piodw.cts, AlSy ony Sneet5, hlanKet, Tout \ ANd Wasncioh -. wunen 388 swift

 

Offices Rowe wos praking het found: L SioPPed het briefi4 by aging her a
CUE SHON INAVITINA Alouk When To would feceive ony Proferky Qhe fePlied to me

by TENN me, Sat Was wna! PSG mood ane that She doesn hove +ime for pay

 

Cuestiong” E ResPonded by telling ner T wndergtood her didfosition. Wet that
ct tre Same time T just wanted my Proferty Guan as hygeine which 19
Pefimeted do inmates ome on lock-in. Status and if LT -couidst Ged dhet ont

Leas: Conia F Recewe ray SieePin 4 MOAETICL Sutin AS Sheets and blanked Sy F Could

 

Qo to Sleep officer Rowe then Cadely Cesfonded by Terting Me that T would not

 

Ceceive om Preeeriy untill tne following doy | Affer hearing tng LT hecame

 

 

Fasitakee Considering dnc Fact trat T word hove dy Slee® Garton CN .

 

SnectS on Gn old matterss in am Wer Cord Ce T ten tesfionces by

Teminy Per Fuck “gus Uo dan ass. hs ton FT wont my Stott! officer
Rowe herman wcatking, CAWIOY, Fon mw Ce ane AS "She way doing nis TE
Punched ma Celi Usetl. URSA dong dis ¥ ienmedicteny Noticed tnor Thad
wounded my SelP My hand begen 40 | heed Profusely (oto Rabid Pate) To
Wen informed, C9 Rowe nas L needed medical atlention, £ had Can
Emme (4 encn C.9. Rowe Continued to Walk quay Fforn: my cell. AS T
us Si ting vm Celt Pondering Ae ONeNAS trod QuSt TfansPited while ad |

 
 

 

e: Site: ie Le wd ey Peccna fe. fae ves edition, a astenvion Te Lhohived 2 fiche a

 

 

 

il oot: “be, abendd: ye. inshead: “oF Seeing: ot Dutse. om Bs “subrisingts Ate
geetes. by, Cocteetionay offices Ti, Bown ans. OWES 1h, FRG, alee Ket wane
pwenes weg” _ofkives. “Tae couin ahs elle” tie. wards, acre aa +o. Stent. dy

 

ipnial laneosasls: £ a ne Sametime), sheaen srebivins: durignes cay me if es
gt. ‘Chie hed. 108i PNG nay ne. An tie: Ske:

Siainbles ane dizzy ‘From. Hens a
(SR lef Slows. - “eeKes.. wei one Rak tity: Nona G8 Vatnerebiel ides Coven NG

 

AUB. office Tiéwaioai, SGankinue’” to Prusicaity: ange” Me's shifiateaig i as
nici. Ane Wadi One -Ainnee® ee agenng ony: hea hunni he: nines Bickea! on: PoP 3
Sd iePid teat ies ans

EE Fignaniy! ‘St gest.

 

  
    
  
  
       
 

xe ‘Slamingd spas fanta. Ang: ae “Figiat uit ofeak: w Foitie. we o

wussied. caitcanny: “papas LONE ae Peaet? Hee StcAWies| sonces. Et

 

 

 

Re dine tiin, eng. Ba hetiene i et ‘mother Baten. - OS née ‘ona: Aone
aa — eres

BEANS Canwiriveas a Puinenes Mes Sy ia bat Baad LbWiig tae Save

—_ ee

 

chr

, pene,

 
 

MENT. “was! Being! Rica senate a ai Be

1 ae
aad wae aL:

 

Ants ane: Seif festecs Ee eee

 

 

aed a over ae sfadio" ore sage. kiss pickes" at zm
O ane cody: xe _uiie stuso(iting’! ‘Pot !

 

ane! oes 2ORioeis a noteveli A
PRiCEE. Time bine! Rungnes IC ae ‘fay Bete seine: shore. ime: “¥/ ATRIA :
‘T woes: Wacky, os ne dian: ‘he lobife tens 20K! sg ial ea “ne. “Gaby: wend:

o Parent On, “ime {Bon Apnes trerwaric ‘of paste. obi cee ‘Frog Ane sawp: oh 2

WOres, Rodis: Cay i ORE! ‘of ee oiticers: ray “ey de: Scenes ee :- a yd me

a

 
 

Case 1:19-cv-01157-SHR-EB Document 1 Filed’07/03/19 Page’10 of 14

 

ExClaiened lo the officers FecPonginte For pay\ cxhase “ wi did They cart

AM Guards bec ounSe L CIA hot ener Tesikiny any of fe officers)" officers
Tren fread to PHYS i Cams Place. me in tre Pesirerining Cinait used buy tre  DeP |
for Cornad ive ramates, duc to we Ket of my lenavie Conditen E was
PHysicany ue Cone Counre Qo SuPPoty oy Sek an my gua. while being
Placed in Poe. Testront Creat To ne kicee G fecor ding CAME A Pecanain a Dy
Cony sion cane actions. Eriansened ane Sh in a Stare of Soc K_ ana
disheck T “began Sawing, He words “Yan Cant do tnak, deat Wasa

Rane T wad: abrutly dold fo Swans UP ane 40 be Quiet fanless T wonted

 

 

to PECE WE Furies Consequences Worst then tre Canseduented ueat T oust gat"

 

Searmant Coeaia 1% We officer ums exPreunee ne PRevious Staremens fo
ne. Shtt Erigntena for my fe , terror fied cane Rareawnzed win Feat. T
AiStenee fo Ghat S94 Craig. informed of one bom Proceedee +0 Nok SPesck

can Furtnet wile being +rens Fertec to Ine Segregated Housing Ares. once

 

Loss Tran in do my Celt moments later Nurse Leena! Betty” came to take

Pi chutes at my injures aAlSo ag ing my Healy assesment. Reaeing het Facial

 

EXPresSion Anarac Leong Locked SreciKkee Gnd Swe ASKEed ME A Gy.cS bien Sadiag

 

 

What naPPened to Yow »™ Sh Feating Ane Consequences oF Tening her
Hoe Thar T only excisimed | They heat me AP. They Fucked me GP! without
Diving hee Factrer details - Aisticing Swe oss being moanitoree by o |
Carrectionay officer neither T, Mor Aimise PEEWA (Retin decidec +o EXChanged -
CNW, _mofe GetdsS Pertcining to row T Teacned Such an horn fic Prnsical
Cond. tan, ANY, MOU Gad PS Gunere biccding, Mw Face Was lnleeding
Gnr was hejreree oth bral 84 TAL Ading o Lorne ane hortendeus hisok
eme- TF alge Suffered “¢ nro isa Rib Cage. AFLEC ry Healt GSSesmend
s&s ComPle ted mnty door toads Shud “ane T was left alone in
pay Cell LoWle ie Cearcaation T did not % to SteeP. Fearing

 
~ «+ Case 1:19-ev-01157-SHR-EB-. Document 1 Filed 07/03/19 Page 11 of 14

of . ae ve
. toot -

~

Py, pafely and sh I feta Pied, my Sanit cin ‘not : eAMoo me the Pesce oh
Panett “Hy td ‘callous nce Sead Hoe: fest ot. netted: ‘offer, ne, Prusiced, Se

ee oad!

enters cing: _SBif itu “ Abinse Hee neds. “Just, Pecdived.. officers. Provended. waa
king ME. whi ic SAE I: steering. ek i hed: Des “exPion Hon fee. Hoe, AK ta ws

ine, XZ. hove! ‘Qo. exbidn ection ‘Bet ‘maybe ote, fo ony luing.. iglse. “pny puna was oe

SS

9, Focused ‘oly. pre. Jbeccbing. Mad. To feceived. Washes: tL “a8 Heng; Rhsicaly ee ae
(iufee cht igeacualles: ie afficess. 2, sa: ioe ‘Fee inay: ‘Hina: ‘Ei abet sudan Fron.

  

as “in Sten ‘eine TANEX Porter dena rae “ne < ed, lok iu! Kets: ude ofbicer's is
ita Dicotuns os kea: ‘es “hae: Question ks de ce helveve!| aA Gor}: ‘ainds: tren: Sistas: .
> me. Sue God's vou rank she aI. Jor Sine mie ‘Alou: z£ ‘besten: jos ibictare 2 imageths 35 rE =
sna, Sa Sti Gaui tmatdergt Ne Cold: shies “ih: a ‘Single, Gai bar oFticer. Tin Brow.

mar. and Pilge ani. Rattnensiin, Hiss Cine: veut sith: ag iG yee qe Bae. eked

OW ante: Ave: aif Yedings ne! Oko. ‘ott: “iwi body vere ise Piste Pion. bys “cifigate®:

SPecieaish acengeas Oe: of Ces Te, browns: -cRiItiagl4, tnerinous, Size ana ten a
nPelousiy, Riomnnien’ Onito “eat Gobegeie: -Flsof Takave neon a Sir, OS: te she 5
st: vote. Anbaeibes. Bene 8 nea iin Pion ake Pigpn. hoards: HARE endo: oe! Soe :
nt ene! hebeve. “tng ze Cube nee tue? ‘Ra Fale On soe, avian, of AgtAZI§ Hd ‘

ace Hea Aigisn! ‘of: 2Aprit Ast BR: VE! noi siretes Got “Sai. nasicalig is

ot OE Br,

   
 
 

dai Si mae ! Fon sivas Resin ue ve i Hes ni

+

 

   

18. ar “od tee "Prison, otPiei&Is hed rive Unies - :

as stale: seootins “& Sign. ct
fi te Sack, AS, tes Res esl? Te ORS: ios’ Suitable. As eral A _tiving Gute hes

 

 

 

sseabeanied ea ‘Dougie’ cone! “excessive! eWiuke: Es _Gsitintes fe siftersio” pu .

Menololosecenity due se Geek. fitout Teheive: Wad! aie igrhener ed ic bAriney mgs
cing, heads. ‘Yee: 23) igoid. fe by io Fier “Tien. Roun webb we Point 2

7 ‘5
‘ . na

 

 
 

 

Case 1:19-cv-01157-SHR-EB Document1 Filed 07/03/19 Page 12 of 14

 

wines T Lam eft, foc dere Tr even Ved cn afeci Het. Bat Peisan had Congnt
OF Fite ane Seen cal my Fellow in mcatEes Mea Kine, cx for Fort tneit escoaPe
bet LWlnen vt ies to. Ma KE aa athetn PY aL OScaAP ING From tne Fite,
x Wad Ofectes hy Female officer Rowe Who Cafried GQ ww in her

lnand YA Why one to pane SS Wahad am xz ao ing, our _of MY, Geil Het hack
in nese Gand Swe he ean SETI AY One Wika ne Gani? LRaving ME to Sey
okay Twit he good. boy Tt Promise Twit listen. Afber 2)
ExPenence Yne de. dfeams TE Wake wP AA &% Cold Sweat Sti gGheken iAP

 

ftom yre, Lahore fF ont miant T de nal ofPir er Rawe Stood iN

 

[Font of Ye GEL door WAYCWiNg mie aes Violated hy Lne€ mente’ officers,

 

 

Involved. AS oy PeTSon with: fait JUAQEMEN te D_ deo Not Feet vike +e
Use of Force Sed aQaingk me was ‘yushi fied TL fosiuiate tied

 

Pne. CongeQuences Tt suUePEfed were ia fesutk of “a MeliC:ous

 

Cetaliation From Ane. officers § as Feit chike DT ‘Groutahe have:

 

Wer ball, disresPected elder Female officer Rowe bY) Caiing het

 

~ bikth lhaclind mv Cell doot Guniew Was locked Shut a}

 

Hee Ame. me Pun Cin ine hay Ce Coal AN Mer ney my SteF did fot

 

Awe OLS Cems Wwe Mant fo USE be: aforementioned. se of

 

Force” AAGINSE Me. Officers: Should nave Caried fot medicns

 

 

Gdten tion kot mo, heed ny rand ond CAAUEN ae cy Sanckion
(misconduct ) for Cisreslecting officers. My Phy Sica and
menlar Hq huSe was Un Moyokee Qhe Un JWughi Fi ahie. T woule
Maw ASK OC. to Liam vy MY Concern ane of Ane. Cov nat

CN _OF dre officers (NCIeee be: Demovee / QusPended INGEFIAIFENY
for PEAT Job GSN On MEALS ‘of eins, correctional officers.

Any C:0: Wino nas disrenard for Ye MALES “ane Proper |
Conduct bay he/ She AS Aufhoses to Fo\tow Whe handling

 
we . . . "se + . . 7 . oe
Case 1:19-cv-01157-SHR-EB_ Document 1 Filed 07/03/19 Page 13o0f.14 .

ae

we

 

 

 

 

nN {nono at. cart’, Sj woo bian NW | uorKingy) eke “WS flier» ve Us |
o® of&. eines: a C0: “Qwoule = ok | ye. Privereged AS wot K ve!
‘S ONG EE Caney ‘2 ONSO | “Asking: fot Einnacias Com Perisetion = ea

OF kee. Rei wi) Cane Su FRECINg. wawign: EO Conwiiue. to" civ « .
Elec. Extedieniny : Sake na. “wore Fie OMe Tn MON ln’ Lele a

wuy ‘ks HANS Heys! Seif eR teem | Ane: Sark. Teste. Was: “stoleA se
ray From “ONE yi I) fous: Suber “he, 48. Setori fi eS. of. Ruerydey - &
fee ‘Kooosiniye Poors: 2. ins Joo Kee : es GAS ted fea Sey others. ae
1S ‘Sone Inconain: ane. cn wob iy, OEs, deSErving. Ae she sca
ees Ties: TesSoniegy: bebidd “ene {oii bine: does) alot tes nes oY wee
leisiqees Resfonser a&e fos “iss: Bie “Yast” Pelayeds doin “wow: 5 ee
ot Aw: ae! Focal Anne. ao PGC: A nceiprergsee. Su" indi Bs 25 7

r nom

wr Cons tein Wii emt Caw 94 Worst as 2d§yo Ti sad Aon

. ee

  

 

 

2 ASK i “bon iskimena
_Dewtiy ine Cos € An Pref.

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

ee ee

 

2 Fr 7 . 1

dtodd hailed ibd

4a iof 14

 

teers

 

age

 

HS. Re
ast

led 07703
ea,

oti gah ts SAE,

 

 

nL re

ref aes

fl
i
a

 

 

 

 

 

 

id. ; :
+S ; :
{c. ;

:® ft

te ‘

iS

is §

icy |
00

wl

;0c*.

‘.

Me:

Th 7
ise :
wo

0

ema

Ge

eT.

usd

oO TN

NOLNYaOS
GSAi553uy

SOTEUTLLT ¥d ‘OHNESTHUV TT
QvOU TVW LOS
O8INd ALNNOS NIHdNVO

$2405 # dO

— THO aWWN

 

 

 

 

 

 
